Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/23/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-7, 10-12 and 17-18 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 11/23/2020.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawing filed on 2/23/201 and 5/21/2019 are objected.  
The new Fig. 9 filed on 2/23/201 states “Replacement Sheet”.  Examiner found no difference to be replaced feature with that on 5/21/2019.  

    PNG
    media_image1.png
    546
    659
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    467
    629
    media_image2.png
    Greyscale

See Fig. 2 filed on 5/21/2019. The gasket 75 has grounding contacts 18.  The circuit board is provided with a grounding contact 18.  Hence, it is confusing whether said gasket also being the circuit board.  

Claim Objections
Claim 17 is objected to because of the following informalities:  See arrows below.  “the two shielding members” is considered as a typo-error by the examiner.  It is lack of antecedent basis if this is not result of applicant’s typo-error. 

    PNG
    media_image3.png
    237
    681
    media_image3.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, 10-12 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 17 recite “shielding member being electrically connected to ground or earth grounded” such that “said at least one shielding member being electrically connected to ground or earth grounded” and “at least one shielding two members respectively fixed to one of opposite ends of the magnetic core and be electrically connected to ground or earth”.  
It has not been described in original presentation, nowhere either in specification or drawing.  Nor, it is inherent. 
The best guess the examiner see is below. 
[0013] Preferably, the motor further comprises a circuit board with a grounding contact, and one of said at least one first fastener is connected to the ground contact through a wire.
[0041] The stator 60 also includes a gasket 75 between the shielding members 74 and the first fasteners 76. The first fasteners 76 are electrically connected through the gasket 75, the ensure that both of the shielding members 74 can be properly ground, even if a ground terminal is just connected to one of the shielding members 74, one of the first fasteners 76 or the gasket 75. 
[0042] In one embodiment, there is a circuit board mounted in the mounting bracket 10. The circuit board is provided with a grounding contact 18, and one of the first fasteners 76 is connected to the ground contact 18 through a wire.    

Thus, applicant disclosed meaning of “grounded” to be said shielding member being electrically connected to grounding contact 18 of the circuit board (Fig. 2).  
In the art, “grounded” does not inherently mean connected to ground of the earth.  
(1) Definition does not only mean the second meaning in below. 

    PNG
    media_image4.png
    196
    681
    media_image4.png
    Greyscale

(2) Typically, PCB has ground (GND) contacts on the printed circuit board.  It is not inherently connected to ground of the earth.  Many PCB are used without connecting GND contacts to ground of earth.  See example below (PTO-892). 
    PNG
    media_image5.png
    410
    595
    media_image5.png
    Greyscale


https://www.mwrf.com/materials /article/21846604/improve-pcb-shielding-for-portable-devices, printed on 3/4/2021 from MICROWAVES & RF Co. 

Likewise, “grounded” is not inherently mean a contact (terminal) being connected to ground of earth.  Hence, in case of the applicant, the examiner regards that what the specification has described is said shielding member being electrically connected to grounding contact 18 of the circuit board, and it is called as “grounded”.   It is advised to clarify.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As explained above (112-first), Claims 1 and 17 reciting “shielding member being electrically connected to ground or earth grounded” such that “said at least one shielding member being electrically connected to ground or earth grounded” and “at least one shielding two members respectively fixed to one of opposite ends of the magnetic core and be electrically connected to ground or earth” is vague and indefinite.  

Examiner believes, in proper way and not introducing new matter, said “grounded”  might have been intended to recite “shielding member being electrically connected to ground contact of the circuit board”.  
Furthermore, said “electrically connected to ground or earth” can be read such that “electrically connected to either ground or earth” where “ground” is not necessary to mean “ground of earth”.  Refer office action on 11/23/2020.  

Claim 17 recites “the armature further comprises a gasket mounted between and electrically coupled to the two first fasteners.”  
It is not clear with the recitation.  It said “a gasket mounted between” but next to between is missing.  Hence, it is vague and indefinite how it being “between”.  At best, it may mean between the two first fasteners.  The first fasteners 76 are electrically connected through the gasket 75 (Fig. 4).  The gasket 75 has holes for first fasteners 76.  Hence, the gasket 75 is not in the state of mounted between first fasteners 76. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al (US 6225722 B1) in view of Crowther et al (US 20150381018 A1).  
As for claim 1, Rupp discloses a motor (machine as motor, abstract, etc.), comprising: a stator (2, Fig. 1) comprising a magnetic core (5, 7, 8), a plurality of windings (11), and the magnetic core comprising a yoke portion (5, Fig. 2) and a plurality of teeth (7) extending from the yoke portion, the windings (11) being correspondingly wound on the teeth (7), and a rotor (3, Fig. 1) rotatable to stator; wherein the stator further comprises a hollow columnar hub (27) axially extending through and fixed to a center of the magnetic core (C.3, L.45-48).
Rupp does not disclose “shielding member” such that “at least one shielding members mounted to one of opposite ends of the magnetic core; said at least one shielding member being electrically connected to ground or earth grounded; and the rotor and said at least one shielding member cooperatively bounding a shielding space for the windings”.   

Note:  Regards “ground”, one of two following being interpreted.  (1) shielding members (42) is grounded by description “grounded member 42” connected to contact 51 of circuit board 38.  (2) grounded to “ground plane” on printed circuit board 38 [0022].  Refer rejection under 112 (II) above. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that electric field emissions are reduced (Crowther, abstract, etc.).  

	As for claim 2, Rupp as combined discloses the motor of claim 1, wherein Rupp discloses said at least one shielding member comprises two shielding members (42) [0017].  Rupp does not explicitly disclose said at least one shielding member are respectively fixed to the opposite ends of the magnetic core.  However, it is obvious to one having ordinary skill in the art at the time the invention was made the two are diametric since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENS et al (US 2188101 A) in view of Erdman et al (US 20030098660 A1).  
As for claim 17, STEVENS discloses an armature (stator 1, Figs. 1, 4-5) of a motor includes a magnetic core (1) comprising 
a yoke portion (outer body, Fig. 4) and a plurality of teeth (9, Fig. 4) extending from the yoke portion,
a plurality of windings (20, 21) correspondingly wound on the teeth, and 
two (sic. shielding) members (end shields 6, 25, Figs. 1, 5) respectively fixed to opposite ends of the magnetic core; 
wherein the two shielding members are electrically coupled to each other with two first fasteners (consider two of bolts 14, Figs. 2-3, 5), 
the armature further comprises a gasket (38) mounted between and electrically coupled to the two first fasteners.  Note that bolts and nuts are notoriously old and well known in the art to be metallic.  Element 38 is considered as a gasket.  A gasket is a mechanical seal which fills the space between two or more mating surfaces, generally to prevent leakage from or into the joined objects while under compression.  Element 38 does so.  
STEVENS does not disclose two (sic. shielding) members be electrically connected to ground or earth.   

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings.  It is known in the art that grounding is useful for reducing electric field emissions.  

As for claim 18, STEVENS as combined discloses the armature of claim 17, wherein the armature is a stator of a brushless motor.

 Allowable Subject Matter
Claims 3-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JOHN K KIM/Primary Examiner, Art Unit 2834